 296N & G COAL CON & G Coal Co., Inc., Robert Wick,Trustee inBankruptcy;and its Successor,BlaneHager-man, a SoleProprietor,d/b/aHagermanTrucking and United Mine Workers of Amer-ica,District29. Cases 9-CA-20479 and 9-CA-2067925 February 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 September 1984 Administrative LawJudge Bernard Ries issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONBERNARD RIES,Administrative Law Judge This casewas tried in Princeton,West Virginia,on July 11, 1984.The amended complaint essentially alleges that Respond-ent N & G Coal Co., Inc, which operated a mine at Mo-began,West Virginia, for a 9-month period in 1983,failed during that period to comply with various terms ofitscollectivebargaining and other agreements withUnitedMineWorkers of America, District 29, theCharging Party, thereby violating Section 8(a)(5) and (1)of the Act, and that Respondent Hagerman Trucking,which has been operating the mine since the latter partof December 1983, is a "successor"to N & G(and pre-sumably, although neither the complaint nor the GeneralCounsel's brief expressly so assert,is liable to make goodon the defaults of N & G).It is useful to set out the procedural background ofthis proceedingThe charge in Case 9-CA-20479 wasfiled on December 19, 1983, against N & G, and a com-plaint issued in that case on February 2, 1984,allegingthatN & G had failed to remit dues to the Union sinceSeptember 1983, had failed to pay employees in accord-ance with the contract wage rates since August 1983,and had failed to comply with a grievance settlementsinceDecember 1983. The file does not show that N &G submitted an answer to the complaint within the re-quired 10 days after service or sought an extension to doSO.On February 24, the Union filed another charge, inCase 9-CA-20679,naming"N & G Coal Co., Inc AndIts Successor,Hagerman Trucking Co," as the employ-er; the only material addition to the earlier charge wasan assertion that Hagerman Trucking had, "on or aboutDecember 22," assumed the operations of N & G "withknowledge of the outstanding contractual obligations ofand pending unfair labor practice charges against" N &G It was only after that charge was filed that, on March12,N & G filed an answer to the first complaint, which,in a short paragraph, merely stated that "all allegationscontained in the complaint and notice of a hearing aredenied" and asserted that a Chapter 7 bankruptcy peti-tion filed by N & G on February 2 in the District Courtfor theWestern District of Virginia "stays these pro-ceedings pursuant to law "On March 30, the Regional Office issued an amendedorder consolidating the two cases. The only changesfrom the original complaint were recitations of Hager-man's entry into the picture and of the appointment of aChapter 7 trustee in bankruptcy for N & G on February16, and the naming in the case caption of Hagerman as asuccessor and the N & G trustee in bankruptcy as aparty.The record indicates that until May 4, N & Gfiled no answer; at that time, it briefly responded by as-serting that it had filed a Chapter 7 petition "which op-erates as a stay of these proceedings" and asking in effectthat the Board proceeding be terminated. The trustee inbankruptcy filed no separate answer. Hagerman did notfile an answer.On June 8, the Region filed a second consolidatedamended complaint, the chief purposes of which were tomodify the jurisdictional allegations of the previous com-plaints and to add another substantive allegation relatingto the failure to keep in force and effect, since September30, 1983, the health care insurance program. None of thenamed Respondents, or so the formal documents indi-cate, filed an answer to this last version of the complaint.Having considered the entire record and the brief filedby counsel for the Acting General Counsel, i I make thefollowing findings of fact,2 conclusions of law, and rec-ommendation.I.THE EFFECT OF THE RESPONDENTS' FAILURE TOFILE APPROPRIATE ANSWERSSection 102.20 ofthe Board'sRules and Regulationsprovides:Sec. 102 20Answer to complaint,time for filing;contents;allegations not denied deemed admitted.-The respondent shall, within 10 days from the serv-ice of the complaint,file an answer thereto. The re-spondent shall specifically admit, deny, or explaineach of the facts alleged in the complaint,unless therespondent is without knowledge,inwhich case therespondent shall so state,such statement operatingas a denial. All allegations in the complaint, if noanswer is filed,or any allegation in the complaintnot specifically denied or explained in an answerINeither N & G nor Hagerman Trucking was represented at the hear-ing by counsel Hubert Stevenson, president and co-owner of N & G, en-tered an appearance for N & G (and, I infer, for N & G's trustee), BlancHagerman entered an appearance and actively participated on behalf ofhis firmNeither man is an attorney None of the Respondents has filed abrief2Certain errors in the transcript were noted and corrected274 NLRB No. 45 N & G COAL CO297filed, unless the respondent shall state in the answerthat he is without knowledge, shall be deemed to beadmitted to be true and shall be so found by, theBoard, unless good cause to the contrary is shown.As set out above, N & G apparently filed only twotardy replies to the three editions of the complaint.Clearly, the two responses did not comport with thequoted Board regulationE.g, SDS Distributing Corp.,245 NLRB 322, 323 (1979);Pipeline ConstructionWorkersLocal 692 (Fulhgum Construction),248 NLRB 1315, 1316(1980).As also discussed above, Hagerman Truckingfiled no answer at all to either of the two versions of thecomplaint to which it was a party.In such circumstances, the regulation set out abovewould appear to require that the complaint allegationsmust be considered as true ("shall be deemed to he ad-mitted to be true and shall be so found by the Board"),unless"good cause" for withholding such action is"shown." The record beforeme suggestsno particular"good cause" for the failures of compliance.The General Counsel has, however, made no effort, bymotion for summary judgment or otherwise, to take ad-vantage of the inadequate and nonexistent answers. In-stead, at the hearing, the General Counsel attempted topresent a fully developed case, including the calling of awitness from out of town to supply commerce informa-tion for the purpose of demonstrating that the Respond-ents satisfy the Board's jurisdictional standards.The question presented, as I see it, is whether the Gen-eralCounsel has the right to so proceed under theBoard's regulation. The words "shall be deemed" seemto plainly constitute a mandate; the exception, for "goodcause" being "shown," appears to mean a showing ofsuch cause approved by the Board.Ishall,however, proceed on the basis deliberatelychosen by the General Counsel. In the interest of goodorder, it would seem appropriate that the sanctions ofSection 102.20 not be invokedunlessthe General Coun-sel has so requested. There may have been known to theGeneral Counsel what he deemed to be "good cause" forall the inadequacies in the answers or failures thereof,and which he determined would be accepted by theBoard if motions for summary judgment had been madeIn such circumstances, it would seem to be within theGeneral Counsel's allowable discretion to avoid what hethought might turn out to be wasted time and effort; toconsider that appropriate denials had been filed, and toproceed directly to trialAccordingly, I shall turn to thefirst issue presented. whether the Board should assert ju-risdiction over the RespondentsH. JURISDICTIONAs amended, the complaint alleges that N & G (andthereafterHagerman), in the 12 months preceding theamended complaint, "sold and caused to be shipped fromtheirMohegan,West Virginia, facility products, goodsand materials valued in excess of $50,000 directly topoints outside the State of West Virginia." Although theevidence as to the critical legal relationships here is notvery well developed, it can safely be said that only in anindirect sense does the evidence show that either of theRespondents "caused to be shipped[more than$50,000 worth of goods] directly to points outside theState of West Virginia."Aside from the Respondents, two other businesses areinvolvedin the saleof coal from the mine here involved.The record shows that the mine property was owned byone W. B. Swope and that he leased the property, andthe right to mine coal there, to N & G (apparentlySwope used the name of "Bankers Pocahontas Coal Part-nership," see G C Exh 2). The lease agreementisnot inevidence. Aftermining thecoal,N & G (and, similarly,Hagerman) transferred the coal to Swope The characterof this transaction, while most important to this issue, isless than certain.At thehearing,in answer to the ques-tion, "Who was your contract with for the sale of thecoal?"N & G's president Stevenson answered, "MrSwope." Stevenson further testified that all of his pay-ments camedirectly from Swope, that Swope "let Can-nelton Coal Company have" the coal, and, when askedwhether Swopewas a "coalbroker," answered, "I guess,Idon'tknow." The most likely interpretation of this tes-timony,inmy view, is that after Stevenson, and laterHagerman,mined the coal, they sold it to Swope. Therecord shows that the amounts of coal sold to Swope byStevenson (and Hagerman) exceeded $50,000 per year.William C. Miller, the secretary of Cannelton Indus-tries,Incorporated, testified that the parent of Cannelton,Algoma Steel Corporation, Ltd., a Canadian corporation,buys coal from Swope and has it delivered to Cannel-ton's preparation plant in Superior,West Virginia. Theamountof coal bought by Algoma from Swope is con-siderable:in a one-half-month period in 1983, Algomapurchased from Swope over $314,000 worth, and thatwas "not an unusualfigure" for the year The coal pur-chased from Swope is commingled at Cannelton's Supe-rior plantboth with coal purchased elsewhere and withcoal mined by Cannelton itself, and after preparation, a"majority" of the coal is shipped to Algoma for use inCanada.At thebeginningof his testimony, Miller referred toSwope as "the agent for-broker for N & G Coal " Butwhen he was later asked whether Swope "actually ownsthe coal thatisbeing sentto Algoma through CanneltonIndustries,"Miller replied, "The arrangement betweenAlgoma is strictly purchased from Mr. Swope. [sic] Hisrelationship or legalrelationship with his suppliers is un-known to me."Thus, while the recordis lessthan definitive as to thelegal statusof Swope in these transactions, and couldhave been much better documented, on the evidence aspresented I feel obliged to conclude that Swope was apurchaser of the coal from N & G (and, later, Hager-man).3 On the basis of that conclusion, it also seems toa I recognize that Hagerman testified that he"sold" the coal to Can-nelton Industries, but then when asked if the coal was "actually sold" toAlgoma, he said, "The only thing I do is put the coal on the truck andsend it toSuperior" and that he gets paid by Swope The GeneralCounsel's witness Miller testified that Algoma'sdealings with Hagermanwere "through Mr Swope"in the same manner that it had businessdealings withN & G Coal Company " 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDme that I am further obliged to conclude that the Boardwould not assert jurisdiction in this matter under itspresent standards.While the Board's jurisdiction over American com-merce is virtually unlimited, seePolishNational AllianceV.NLRB,322 U.S. 643, 647-648 (1944),NLRB v. Fainb-latt,306 U.S. 601, 607 (1939), the Board has chosen toestablishjurisdictional standards of general applicationfor determining whether,invarious situations, itwillexert authority over a labor dispute. Those standards aredesigned to relieve the Board of the burden of makingcase-by-case adjudications and to provide guidance tothe Board staff and the public to avoid "confusion anduncertainty as to exactly where the dividing line will bedrawn in particular cases.. ." Siemons Mailing Service,122 NLRB 81, 83 (1959). InSremons,at 85 the Board setout the standard which it would apply to "nonretail en-terprises,"a category which plainly encompasses coal-mining.[T]he Board has concluded that it will best effectu-ate the policies of the Act if jurisdiction is assertedover all nonretail enterprises which have anoutflowor inflow acrossState linesof at least $50,000, whethersuch outflow or inflow be regarded as direct or indi-rectFor the purposes of applying this standard,direct outflowrefers to goods shipped or servicesfurnished by the employer outside the StateIndirectoutflowrefers to sales of goods or services to usersmeeting any of the Board's jurisdictional standardsexcept the indirect outflow or indirect inflow stand-ard.Direct inflowrefers to goods or services fur-nished directly to the employer from outside theState in which the employer is located.Indirectinflowrefers to the purchase of goods or serviceswhichoriginated outside the employer's State butwhich he purchased from a seller within the Statewho received such goods or services from outsidethe State.In applying this standard,the Board willadhere to its past practice of adding direct and indi-rect outflow,or direct and indirect inflow It willnotadd outflow and inflow.The facts described above make clear that neither N &G nor Hagerman could be said to have had any "directoutflow," i.e., "goods shipped .by the employer out-side the State " As I have found, they sold to Swope,and he sold to Algoma, which then shipped most of thecoal outside of West Virginia.4 Nor is there any evi-dence that Swope was himself a "user. . .meeting anyof the Board's jurisdictional standards"other than indi-rect outflow.While hedidmeetthe latter standard, byvirtue of his sales to Algoma, that cannot qualify Re-spondents for the assertion of jurisdiction under the "in-direct outflow" test.4SouthernDolomite,129 NLRB 1342 (1961), holds that there need beno showing that,inapplying the indirect outflow test,the purchasingcompany which is directly engaged in the interstate business actually"used"the intrastate-purchased goods across state linesThere is effectenough on commerce,saysSouthern Dolomite,if the purchasing firm isengaged in interstate commerce as defined by the Board's standardsThus, the only possible basis for application of the "in-direct outflow" standard here would be a contention thatthe two Respondents each annually sold more than$50,000 worth of coal to Algoma, a "user . . . meetingany of the Board's jurisdictional standards" (except theindirect outflow or inflow standards), which Algomaclearly is. This contention, however, would be valid onlyif the evidence showed that Swope was acting as anagentof N & G/Hagerman or in some other allied rolewhich would allow Swope/N & G/Hagerman to be re-garded as a single entity. In that event,it could appropri-ately be said that Swope/N & G/Hagerman sold the req-uisite amount of coal to Algoma, a commerce situationover which the Board would plainly exercise jurisdic-tion, and hence"indirect outflow"existedOn my find-ings on this particular record,however,the evidencedoes not weigh in favor of finding that any such relation-ship existed between N & G or Hagerman and Swope.5Ithus conclude that, under the Board'sannouncedstandards,itwould be improper to assert jurisdictionover the Respondents.It is not a conclusion in which Ifindparticular satisfaction,since a good argument can bemade that the Board should exercise jurisdiction in acase such as this one, where there is evidently a consist-ent and substantial flow of coal from the Mohegan mineacross state boundaries.The Board could very wellchoose to ignore or modify its own nonretail standards inthis case if it believed that a reason presented itself fordoing so, seeNLRB v. Erlich's 814,577 F.2d 68 (8th Cir1979).It appears to me, however,that I have no such option.Iowa Beef Packers,144 NLRB 615, 616 (1963), and manyother cases have firmly established that it is my duty to"apply established Board precedent."SiemonsMailingServiceis such a precedent,and it makes no provision forme to deviate from the prescribed standardsin a caselike this one 6One other possibility for asserting jurisdiction suggestsitself.The Board has held that where the employer in-volved in the proceeding is a member of a multiemploy-er bargaining unit, the commerce data of the other em-ployers in the unit may be considered in assessing director indirect outflow or inflow.Sremons,supra at 84. Butthe Board will only permit such aggregation where theevidence establishes that the employer in question hasparticipated in or demonstrated an intent to be bound by5 I have found no case which construes the word "user," quoted aboveinSremons,to be confined to an entity which actually makes some pro-ductive use of the goods in question,an argument which might allowmiddlemen such as Swope to be disregarded and businesses such asAlgoma to be considered the real "user " Taking the Board's language atface value,itwould be difficult to construe"sales of goodsto users"as comprehending such an indirect relationship as that between N & Gand Algoma,so far as the record shows, no "sale" was transacted be-tween those firms The word"user" was employed by the Board inSre-monsto permit consideration,for purposes of assessing "indirect out-flow," of entities whichare not"employers" covered by the Act, butwhich otherwise engage in a volume of activity substantially affectingcommerceSremons,supra at 85 fn 126 I note that at times the Board has been very strict in applying itsstandards InLove's Barbecue Restaurant,209 NLRB 220 (1974), it dis-missed a petition where the standard for retail enterprises was $500,000 inannual revenue and the employer's projected gross was$497,250 N&GCOAL COmultiemployer bargainingR. J. Causey Construction Co,238NLRB 52 (1978),Marty Levitt,171NLRB 739(1968)There is not, in the present case, any indication thateither of the Respondents have ever evinced an intentionto be bound by multiemployer bargaining At the hear-ing, Stevenson testified that when N & G went into busi-ness inMarch 1983, it "signed the National BituminousCoal Wage Agreement of 1981." The agreement referredto is in evidence. It is executed by the UMWA and theBituminous Coal Operators' Association, Inc., a collec-tion of employer associations and independent operators.The contract could be read to constitute the signatoriesinto a single multiemployer unit, but the language is un-clear.The document signed by Stevenson in 1983 is notin evidence, and thus there is no showing that Stevenson(and the same is true of Hagerman) expressed an inten-tion to be bound by multiemployer bargaining. In the ab-sence of any such expression or other showing of inten-tion, the possibility of aggregating the commerce data ofthe other employer parties to the contract as a predicatefor asserting jurisdiction must fail. R. J.Causey Construc-tionCo, supra 7I conclude, therefore, that the complaint must be dis-missed for want of proof of compliance with the Board'sjurisdictional standards 8Technically speaking, there is no evidence in the record that theother members of the BCOA collectively met the Board's standards, butthat speculation would seem supportable if that point were reached8 1 need not, therefore, reach the other issues presented I might, how-ever, gratuitously make the following observationsIt is clear that N & G failed to abide by the bargaining agreement invarious respects, and also failed to honor certain grievance settlementsmade with the Union Existing Board law would very likely brand thesebreaches of contract as violations of Sec 8(a)(5) (which may also be rem-edied by civil action under Sec 301) The fact that N & G is now under-going bankruptcy proceedings makes that company a very unpromisingsource of recovery, however, and the only viable possibility of recoveryisfromHagerman(towhom, however, the bankruptcy court is alsoavailable)But the wellspring of Hagerman's potential liability under the Act forN & G's defaults is PermaVinyl Corp,164 NLRB 968, 969 (1967), hold-ing that a successor employer (which, under the law, Hagerman clearlywould be) may be held liable for remedying his predecessor's unlawful299CONCLUSIONS OF LAW1Under existing Board standards, it is inappropriateto exercise jurisdiction over Respondents N & G CoalCo., Inc., Robert Wick, Trustee in Bankruptcy for N &G Coal Co, Inc., and Blane Hagerman, d/b/a HagermanTrucking.2.The consolidated complaints should, accordingly, bedismissed.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe consolidatedcomplaints in Cases 9-CA-20479 and9-CA-20679are dismissedin their entirety.conductwhere he acquires the business "under circumstances whichcharge him with notice of unfair labor practice charges against his prede-cessor " InGolden State Bottling Co v NLRB,414 U S 168, 181 (1973),which approved thePerma Vinylprinciple, the Supreme Court referredto the opportunity which had been given the successor inGolden Statetolitigate the issue of "its knowledge of the pendency of the unfair laborpractice litigation at the time of purchase "In the present case, Hagerman signed the purchase agreement with N& G on December 19, the first charge was also filed on December 19Unobjected-to, and therefore probative, hearsay testimony is that at sometime prior to the signing, Hagerman was made aware of all of the "debts"owed by N & G The extent to which Hagerman was put on notice of allthe alleged unfair labor practices, including N & G's failure to complywith the contract wage rates, and the effect of the fact that the originalcharge was not filed until the same day that the sale was consummated,are nowhere discussed in the General Counsel's brief, which terminatesitsdiscussion of the issue after arguing that Hagerman was a successor,but does not go on to argue that the successorship was one which shouldentail remedial liability for the defaults of the predecessor Indeed, inview of the truncation of the briefs legal discussion, it may be that theGeneral Counsel does not seek to so hold Hagerman, although the inart-fully drawn complaint (it is inaccurate to allege that Hagerman, as one ofthe "Respondents," failed to pay employees properly since August 1983,failed to remit union dues since September 1983, etc , since Hagermanwas not even in the picture at those times, and, at best, can be held onlytoremedyany such violations) would seem to be attempting to do so9 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses